UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAKE CHARLES DIVISION

STACEY A. RYAN, ET AL : CIVIL ACTION NO. 18-01496
VERSUS : JUDGE SUMMERHAYS
CALCASIEU PARISH : MAGISTRATE JUDGE KAY

POLICE JURY, ET AL

JUDGMENT
For the reasons stated in the Report and Recommendation [Rec. Doc. 36] of the Magistrate
Judge previously filed herein, determining that the findings are correct under the applicable law,
and noting the lack of objections to the Report and Recommendation in the record;
IT IS ORDERED that the Motion for Attorney’s Fees [Rec. Doc. 31] is GRANTED and
attorney’s fees in the amount of Twenty-Five Thousand Seven Hundred Twenty-Seven and 50/100

Dollars ($25,727.50) be awarded to Vernon Christopher Meyer and Carla Michelle Meyer.

MY say of FR bre
THUS DONE AND SIGNED in Chambers this | day of LC) ;

 

2020.

 

 

C ROBERT R-SUMMERHAYS
UNITED STATES DISTRICT JUDGE
